internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-100005-01 date date re legend date taxpayer spouse trust child grandchild grandchild date x dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption this letter responds to your request the facts and representations submitted are summarized as follows on date taxpayer and spouse established trust an irrevocable_trust for the benefit of child and child’s descendants plr-100005-01 article iv paragraph a of the trust instrument provides that during taxpayer and spouse’s lifetimes the trustee shall distribute to child and or any of her living descendants as much of the net_income and principal of the trust even to the extent of exhausting the same as the trustee deems necessary for the health maintenance support in reasonable comfort and education of such beneficiaries considering all circumstances and factors deemed pertinent to the trustee any undistributed_net_income shall be accumulated and added to principal article iv paragraph b provides that following the death of taxpayer the trustee may make distributions to or for the benefit of grandchild and grandchild provided however that the distributions to either such beneficiary under this paragraph shall not exceed the total aggregate sum of fifty thousand dollars individually the decision as to whether or not all or any portion of such sums shall be distributed shall be within the sole discretion of the trustee and no beneficiary shall at any time have any right to compel the trustee to exercise its discretion to distribute any such sum and such distributions may be made outright or in trust for the benefit of the grandchild if such distribution is made in trust then the trustee shall distribute to such grandchild as much of the net_income and principal as the trustee from time to time believes desirable for the health support in reasonable comfort maintenance education and best interests of such beneficiary considering all circumstances and factors deemed pertinent by the trustee any undistributed_net_income shall be accumulated and added to principal upon the death of such beneficiary the remaining balance of his or her share if any shall be distributed to his or her then living descendants by right of representation or if none to grantors’ then living descendants by right of representation article iv paragraph c provides that following the death of the survivor of taxpayer and spouse and during the lifetime of child the trustee may in its sole discretion distribute to one or more of child and her descendants then living and or later born or adopted as much of the net_income and principal of the trust even to the extent of exhausting principal as the trustee from time to time believes desirable for the health support in reasonable comfort maintenance education and best interests of such beneficiaries considering all circumstances and factors deemed pertinent by the trustee any income not so distributed shall be added to the principal of the trust article iv paragraph d provides that upon the death of child or if child shall predecease the survivor of taxpayer and spouse upon the death of the surviving grantor the trustee shall divide the remaining balance of the trust into separate shares for the then living descendants by right of representation of child article viii paragraph a provides that unless there is a contrary provision in either grantors’ will the trustee has the authority to allocate all or any portion of the generation-skipping_transfer_tax_exemption under sec_2631 of the internal_revenue_code to any property as to which either grantor is the transferor whether contained in this instrument or otherwise including any property transferred by either grantor during his or her lifetime as to which such grantor did not make an allocation prior to death in such manner as it in its sole discretion deems best calculated to secure the most plr-100005-01 effective utilization of such exemption based on circumstances either known or reasonably foreseeable as of the expiration of the time within which such election is required to be made on date taxpayer transferred cash and marketable_securities with an aggregate value of dollar_figurex to the trust taxpayer timely reported these gifts on a form_709 united_states gift and generation-skipping_transfer_tax return on the gift_tax_return which was prepared by an accountant the transfers to the trust were listed on schedule a part as gifts that are also direct skips rather than on schedule a part as gifts subject only to the gift_tax in addition no schedule c or notice of allocation was filed with the gift_tax_return no additional transfers have been made to the trust you have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s gst_exemption and that such allocation shall be made based on the value of the property transferred to the trust as of date the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the estate_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such plr-100005-01 transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted plr-100005-01 an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to the trust the allocation will be effective as of date the date of the transfers to the trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
